--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
RESTRICTED STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (the “Agreement”) is dated as of the 5th say of
May, 2009 (the “Effective Date”), and is entered into by and between OCTuS, Inc.
a Nevada corporation (the “Company”) and John Argo (the “Purchaser”) (each a
“Party” and collectively, the “Parties”).


The Company desires to retain the Purchaser as an executive officer of the
Company.  In consideration of the promises, representations, warranties,
covenants and conditions set forth in this Agreement, the Parties hereto
mutually agree as follows:


1.              Issuance of Shares; Purchase Price.  At the Effective Time, the
Company shall sell and issue to Purchaser, and Purchaser shall acquire from the
Company, two hundred and fifty thousand (250,000) shares (the “Shares”) of the
Company’s common stock, $0.001 par value per share, for an aggregate purchase
price of $8,750.  The consideration for the Shares shall consist of services
rendered to the Company by the Purchaser.
 
2.              Right to Repurchase Shares.
 
2.1           Vesting Upon a Change in Control.  In the event of a “Change in
Control” (as defined below), the Company’s right to repurchase pursuant to any
Section of this Agreement shall expire with respect to all the Shares
immediately upon the execution of an agreement to effect such Change in
Control.  The number of Shares with respect to which the Company’s right to
repurchase shall expire pursuant to this Agreement shall be appropriately
adjusted for stock dividends, combinations, splits, recapitalizations and the
like.  For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any one of the following: (i) a sale of substantially all of the
Company’s assets; or (ii) any merger, consolidation or reorganization of Company
whether or not another entity is the survivor, pursuant to which holders of all
the shares of capital stock of Company outstanding prior to the transaction
hold, as a group, less than 50% of the shares of capital stock of Company
outstanding after the transaction.
 
2.2           Lapse of Repurchase Rights.  The Company’s right to repurchase
Shares shall lapse  after six months after the Effective Date:
 
2.3           Exercise of Repurchase Right.  The Company may exercise its right
to repurchase shares on a pro-rata basis over six months should the Purchaser be
terminated for any reason or should Purchaser stop working for the Company
within six months. Such exercise as set forth in this Section 2 by written
notice to the Purchaser within 90 days after the first anniversary of the
Effective Date after which time the Company’s right to repurchase such shares
will expire.  If the Company (or its assignee) exercises its right of
repurchase, the Purchaser shall, if necessary, endorse and deliver to the
Company (or its assignee) the stock certificate(s) representing the portion of
Shares being repurchased, and the Company (or its assignee) shall pay the
Purchaser the total repurchase price in cash upon such delivery.  The Purchaser
shall cease to have any rights with respect to such repurchased portion of the
Shares immediately upon receipt of the repurchase price from the Company.
 
1

--------------------------------------------------------------------------------


 
3.             Other Restrictions on Resale of Shares.
 
3.1           Legends.  The Purchaser understands and acknowledges that the
Shares are not registered under the Securities Act of 1933, as amended (the
“Act”), and that under the Act and other applicable laws the Purchaser may be
required to hold such Shares for an indefinite period of time.  Each stock
certificate representing Shares shall bear the following legends, as well as any
other legend that the Company may reasonably determine is necessary or
appropriate:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
4.             Representations and Acknowledgments of the Purchaser.  The
Purchaser hereby represents, warrants, acknowledges and agrees that:
 
4.1           Investment.  The Purchaser is acquiring the Shares for the
Purchaser’s own account, and not directly or indirectly for the account of any
other person.  The Purchaser is acquiring the Shares for investment purposes
only and not with a view to distribution or resale thereof except in compliance
with the Act and any applicable state laws regulating securities.
 
4.2           Access to Information.  The Purchaser has had the opportunity to
ask questions of, and to receive answers from, appropriate executive officers of
the Company with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business, affairs, financial
condition and results of operations of the Company.  The Purchaser has had
access to such financial and other information as is necessary in order for the
Purchaser to make a fully informed decision as to investment in the Company, and
has had the opportunity to obtain any additional information necessary to verify
any of such information to which the Purchaser has had access.
 
4.3           Pre-Existing Relationship.  The Purchaser further represents and
warrants that he has either (i) a pre-existing relationship with the Company or
one or more of its officers or directors consisting of personal or business
contacts of a nature and duration which enable him to be aware of the character,
business acumen and general business and financial circumstances of the Company
or any such officer or director with whom such relationship exists or (ii) such
business or financial expertise as to be able to protect his own interests in
connection with the purchase of the Shares.
 
4.4           Speculative Investment.  The Purchaser understands that his
purchase of the Shares is highly speculative in nature and is subject to a high
degree of risk of loss in whole or in part; the amount of such investment is
within the Purchaser’s risk capital means and is not so great in relation to the
Purchaser’s total financial resources as would jeopardize the personal financial
needs of the Purchaser and the Purchaser’s family in the event such investment
were lost in whole or in part.
 
2

--------------------------------------------------------------------------------


 
4.5           Unregistered Securities.
 
(a)           The Purchaser must bear the economic risk of investment for an
indefinite period of time because the Shares have not been registered under the
Act and therefore cannot and will not be sold unless they are subsequently
registered under the Act or there exists an available exemption from such
registration.  The Company has made no agreements, covenants or undertakings
whatsoever to register the Shares, or any portion thereof, under the Act.  The
Company has made no representations, warranties or covenants whatsoever as to
whether there exists any exemption from the Act, including, without limitation,
any exemption for limited sales in routine brokers’ transactions pursuant to
Rule 144 under the Act, and that any such exemption pursuant to Rule 144, if
available at all, will not be available unless:  (i) a public trading market
then exists in the Company’s common stock, (ii) adequate information as to the
Company’s financial and other affairs and operations is then available to the
public, and (iii) all other terms and conditions of Rule 144 have been
satisfied.
 
(b)           The Shares have not been registered or qualified under any
applicable state laws regulating securities and therefore the Shares cannot and
will not be sold unless they are subsequently registered or qualified under any
such applicable state laws or there exists an available exemption
therefrom.  The Company has made no agreements, covenants or undertakings
whatsoever to register or qualify the Shares under any such state laws.  The
Company has made no representations, warranties or covenants whatsoever as to
whether any exemption from such states laws will become available.
 
5.             Tax Advice.  The Purchaser acknowledges that the Purchaser has
not relied and will not rely upon the Company or the Company’s counsel with
respect to any tax consequences related to the ownership, purchase, or
disposition of the Shares.  The Purchaser assumes full responsibility for all
such consequences and for the preparation and filing of all tax returns and
elections which may or must be filed in connection with such Shares.  The
Purchaser has executed and delivered to the Company an Acknowledgement, attached
hereto as Attachment 1.
 
6.             No Commitment.  Nothing in this Agreement gives Purchaser any
rights to remain an employee or director of, or a consultant to, the Company or
constitutes an agreement that the Purchaser will be employed or retained by the
Company for any term.
 
7.             Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery or sent by
facsimile, addressed (i) if to the Purchaser, at the address set forth on the
signature page hereof or such other address as it has furnished to the Company
in writing, or (ii) if to Company, at the address set forth on the signature
page hereof or such other address as it has furnished to the Purchaser in
writing in accordance with this subsection.  A notice shall be deemed
effectively given, (a) upon personal delivery to the party to be notified; (b)
one business day after transmission by confirmed facsimile; (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.
 
3

--------------------------------------------------------------------------------


 
8.             Binding Effect.  This Agreement shall be binding upon the heirs,
legal representatives and successors of the Company and of the Purchaser;
provided, however, that the Purchaser may not assign any rights or obligations
under this Agreement.  The Company’s rights under this Agreement shall be freely
assignable.
 
9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California applicable to contracts
entered into and to be performed entirely within the State of California by
residents of the State of California.
 
10.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties pertaining to the Shares and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
 
11.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

     
OCTUS , INC.
A Nevada corporation
           
 
   
By: 
 
 
   
Name: Christian J. Soderquist
 
 
   
Title: Chief Executive Officer 
                  PURCHASER                             By: John Argo          
        Address:         
Sacramento, CA 958??
 

 
5

--------------------------------------------------------------------------------


 
ATTACHMENT 1
 
 
ACKNOWLEDGMENT AND STATEMENT
OF DECISION REGARDING ELECTION
PURSUANT TO SECTION 83(b) OF
THE INTERNAL REVENUE CODE
 
The undersigned (which term includes the undersigned’s spouse, if applicable),
purchaser of 250,000 shares of Common Stock of Octus, Inc., a Nevada corporation
(the “Company”), pursuant to a Restricted Common Stock Purchase Agreement dated
as of May 5th, 2009 (the “Agreement”), hereby states as follows:


1.           The undersigned acknowledges receipt of a copy of the
Agreement.  The undersigned has carefully reviewed the Agreement.


2.           The undersigned either [check as applicable]:


___  (a) has consulted and has been fully advised by, the undersigned’s own tax
advisor, _________________________, whose business address is
_________________________________________________________________, regarding the
federal, state and local tax consequences of purchasing the shares under the
Agreement, and particularly regarding the advisability of making elections
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and pursuant to the corresponding provisions, if any, of applicable
state laws; or


___  (b) has knowingly chosen not to consult such a tax advisor.


3.           The undersigned hereby states that the undersigned has decided
[check as applicable]:


___  (a) to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Agreement,
an executed “Election Pursuant to Section 83(b) of the Internal Revenue Code,”
which is attached hereto as Exhibit A; or


___  (b) not to make an election pursuant to Section 83(b) of the Code.


4.           Neither the Company nor any representative of the Company has made
any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Agreement or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.


5.           The undersigned is also submitting to the Company, together with
the Agreement, an executed original of an election, if any is made, of the
undersigned pursuant to provisions of state law corresponding to Section 83(b)
of the Code, if any, which are applicable to the undersigned’s purchase of
shares under the Agreement.
 
Date:  May 5th, 2009
 
   
 
 
Purchaser
   
 
 
 
   
 
  Date:  __________, 2009                Purchaser’s Spouse, if applicable  

 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
ELECTION PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE


           The undersigned hereby elects pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in the undersigned’s gross
income for the 2009 taxable year the excess (if any) of the fair market value of
the property described below, over the amount the undersigned paid for such
property, and supplies herewith the following information in accordance with the
Treasury regulations promulgated under Section 83(b):
 
    1.    The undersigned’s name, address and taxpayer identification (social
security) number are:
 

Name:           Address:              Social Security Number:      

 
    2.    The property with respect to which the election is made consists of
250,000 shares of Common Stock of Octus, Inc., a Nevada corporation (the
“Company”).
 
    3.    The shares were transferred to the undersigned on May 5th, 2009, and
the taxable year to which this election relates is 2009.
 
    4.    The shares are subject to the following restrictions: (a) a right of
repurchase by the Company, at the initial purchase price, if certain milestone
events are not achieved before the first anniversary of the date of purchase of
the shares, with the repurchase right lapsing as to a portion of the shares upon
the occurrence of one or more of the various events, with a portion of the
shares vesting upon the occurrence of each particular event.
 
    5.    The fair market value of the shares at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $________ per share.
 
    6.    The amount paid for the shares by the undersigned was $_____ per
share.
 
    7.    A copy of this election has been furnished to the Company.
 
Date:  ___________, 2009   
   
 
        Name:  

 
 
7



